The Assistant Attorney General calls attention to the fact that the record in this case fails to show any final judgment, in that there is an absence of a showing that sentence was ever pronounced upon the defendant, or notice of appeal given by him to the Court of Criminal Appeals. An examination of the record *Page 109 
discloses such to be the case. Vernon's C.C.P., Art. 856, and cases therein cited. This is a prerequisite to this court entertaining an appeal.
The appeal is ordered dismissed.
Dismissed.
                          ON REHEARING.                         March 30, 1921.